Citation Nr: 1314139	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

2.  Entitlement to service connection for hiatal hernia, claimed as throat pain.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989 and from February 2003 to July 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO denied service connection for pain of the feet in the August 2008 decision and addressed the other issues on appeal in the March 2008 decision.  

In September 2010, the Board remanded the issues now before it to the RO via the Appeals Management Center (AMC) for additional development.  The issues have been returned to the Board for appellate consideration.  

When this case was last before the Board in September 2010, it included an issue of entitlement to service connection for mixed headaches.  In a November 2012 rating decision, the RO granted that claim, thus resolving the appeal as to that issue.  


FINDINGS OF FACT

1.  The Veteran's present bilateral pes planus, hallux valgus, and metatarsalgia had onset during his period of active service between 1986 and 1988.  

2.  The Veteran engaged in combat with the enemy.  

3.  The Veteran's present left shoulder disorder, diagnosed as impingement syndrome, had onset during his active service.   

4.  The Veteran's present cervical spine disorder, diagnosed as cervical strain, had onset during active service.  

5.  The Veteran's present hiatal hernia had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disabilities, to include pes planus, hallux valgus, and metatarsalgia, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2012).  

2.  The criteria for service connection for left shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2012).  

3.  The criteria for service connection for cervical strain have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2012).  

4.  The criteria for service connection for a hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board must also ensure compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the instant decision, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Similarly, assuming, without deciding, that the RO or AMC did not comply with the Board's September 2010 Remand directives, such error is harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Each disability for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  These provisions mean that when the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The RO awarded service connection for posttraumatic stress disorder (PTSD) in a November 2009 rating decision.  The in-service element for that award involved a finding of combat during the Veteran's 2003-04 deployment to Iraq.  There is sufficient evidence that the Veteran engaged in combat, including his own statements and a June 2008 letter in which "D.P." reported serving with the Veteran in Iraq and observing the Veteran firing a weapon during a fight with the enemy.  

For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has explained that VA errs when it conflates the question of exposure to an injurious event during combat service to whether or not permanent injury from combat service occurred.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Application of section 1154(b) does not mean that an award of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves, 988 F.3d at 1000.  

There is no categorical exclusion of lay evidence with regard to establishing a nexus or a diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  A factor in determining if lay evidence is competent as to a given question is the complexity of the question.  Jandreau, 492 F.3d at 1377 (stating in a footnote that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer).  Another factor is whether the question can be answered based on the personal knowledge of a layperson as obtained through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


II.D.  Service Connection - Bilateral Foot Disorder, to Include Pes Planus.  

In its September 2010 Remand, the Board directed that VA provide the Veteran with an examination of his feet.  Included in that directive was for the examiner to explain whether there was any evidence that any of the Veteran's currently diagnosed foot problems preexisted his entry into active service.  

In June 2012, VA afforded the Veteran that examination.  In a diagnosis section of the examination report, the examiner stated that the Veteran had a diagnosis of flatfoot with a date of diagnosis of 1986.  In a medical history section of the report, the examiner stated that the Veteran was diagnosed with pes planus on entry into the military and had pain since that time.  In another section of the report, the examiner determined that the Veteran had bilateral hallux valgus and metatarsalgia.  

The examiner provided an opinion that it was unlikely that the Veteran's military service permanently aggravated his preexisting pes planus because the examiner was unaware of any literature that suggested that normal rigorous activity can permanently aggravate pes planus.  As to the hallux valgus, the examiner opined that it is possible that his hallux valgus could be aggravated by his military service as narrow toe box shoes can permanently aggravate hallux valgus.  

Service treatment records from the Veteran's June 1986 to June 1989 period of active duty do not mention symptoms of his feet and do not include reports of medical examination or history at the time of entrance into active service or separation from active service.  This was clear to the RO in March 1990 when it denied service connection for bilateral pes planus and hallux valgus based on its finding that there was no evidence of these conditions during service.  The earliest evidence of pes planus in service department records, to include National Guard records, is found in a September 1996 report of medical examination for enlistment in the National Guard, many years after he was diagnosed with pes planus and hallux valgus.  

The examiner's statement that the Veteran was diagnosed with pes planus in 1986 is unsupported by a rationale or any reference to evidence of record.  Standing as it does without such rationale or reference, it is inconsistent with the service treatment records.  Because of the lack of rationale, the Board affords the examiner's opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Given the Board's directions in the September 2010 Remand, it is reasonable to find that if there was supporting evidence for the examiner's statement of preexistence, the examiner would have referred to the evidence.  

There no probative evidence to base a finding that the Veteran had any disorder of his feet prior to his entrance into active service.  The Board is aware that VA treatment records list his pes planus as congenital.  However, that listing is not supported by any explanation and does not account for whether the pes planus first manifested during his 1986 to 1989 period of active service and is not evidence that his pes planus, even if it is congenital, is a defect; i.e., a condition that cannot worsen or improve.  The absence of reports of foot pain during the early part of this period of active service tends to show that he did not have a preexisting disorder of either foot.  The Board therefore finds that his presently diagnosed disorders of the feet did not preexist his entrance into active service in June 1986.  The June 2012 examiner's opinions regarding aggravation are thus not probative of any fact in dispute, other than to provide evidence that the shoes worn during his first period of service may be the cause of his hallux valgus.  

The Veteran was separated from active service on June 2, 1989.  VA first received an application of entitlement to service connection for flat feet from him in June 1989.  That application was date stamped at the RO on June 12, 1989, ten days after his separation from active service.  The timing of that application tends to show that he experienced pain of his feet during his active service.  Additionally, documented in a November 1989 VA treatment record is his report that he had foot pain during service.  That November 1989 treatment record includes objective findings of pes planus of each foot.  Assessment was pes planus, hallux valgus, and foot pain.  

Although the RO denied his claim in 1990, having reopened the claim, the Board conducts a de novo review of all of the evidence of record.  It is clear that the Veteran currently has the claimed disabilities, as evidenced by the June 2012 examination report.  The Board finds that his application received within ten days of separation of service, the clinical evidence shortly thereafter of bilateral pes planus and hallux valgus, and his report that his symptoms began in service, are evidence favorable to both the in-service and nexus elements of a service connection claim.  This is further bolstered by the June 2012 examiner's statement that the Veteran has had pain of his feet since onset of his foot disorders.  The evidence just described outweighs any unfavorable evidence as to this issue, such as the lack of mention of these conditions in his service treatment records.  Although there is no earlier mention of metatarsalgia, the long standing report of foot pain also tends to prove that the metatarsalgia is merely a part of his claimed foot disability and subject to the analysis that the Board has just provided.  

Based on the above analysis, the appeal as to the issue of service connection for disabilities of the Veteran's feet, specifically, bilateral pes planus, bilateral hallux valgus, and bilateral metatarsalgia must be granted.  


II.B.  Service Connection Left Shoulder and Cervical Spine Disorders

Service treatment records from the Veteran's first period of active service do not contain any reports of neck or shoulder symptoms.  The September 1996 report of medical examination conducted for the purpose of enlistment in the National Guard indicates a normal clinical examination of the Veteran's spine and upper extremities.  In an associated report of medical history, the Veteran indicated that he had never had painful shoulder, other joint problems, or arthritis, rheumatism, or bursitis.  February 2003 reports are similar.  
During active service, on March 8, 2003, he reported pain of the left shoulder and there is an annotation that he had pain in the left upper back.  He was tender to pressure at the left rhomboid and left trapezius and had upper back pain.  On March 24, 2003, he reported shoulder and upper back generalized aches and a 10 day history of a cough.  He was found to have acute sinusitis.  In a May 2004 post deployment questionnaire he indicated that he either then had or developed muscle aches and back pain during his deployment.  

The earliest records of treatment of the Veteran by VA are from February 2007.  Although he reported that he had no chronic medical problems that interfered with his life, that report is not particularly important given that the same document includes that he reported neck pain of ten years duration.  

During the April 2007 H&P examination at the VA domiciliary, the Veteran again reported neck pain.  In July 2007 he reported that he had neck pain that had been present since his service in Iraq in 2004.  July2007 notes document his report that he fell from a truck and injured his neck following an event where an enemy was fleeing after setting off an improvised explosive device (IED).  In July 2007 he reported left shoulder pain that had been present for three years but that it was not due to an injury.  

An April 2007 x-ray study of the Veteran's cervical spine showed probable remote injury to the C1 vertebra.  Also noted were marginal osteophytes of the left shoulder but normal glenohumeral articulation.  X-ray studies of his left shoulder in August 2007 revealed degenerative changes of the acromioclavicular joint; this study was in response to his reports of neck pain.  That same month he reported in the context of a neurology note that he had suffered constant pain in his neck since the fall from a truck in Iraq.  A September 2007 CT study showed no bone or disc abnormalities, there was nonunion of the C1 ring, but it was stated that this was a normal variant.  May 2008 MRI showed hemangioma in C2 vertebrae, no compression on cord, otherwise normal.  In December 2007 the Veteran reported that he injured his neck in a fall from a truck trailer and he landed on his left shoulder.  In the context of his neck and shoulder injury, he also reported that he had hit his head on the roof of a truck when he was sleeping in the truck and awake during a rocket attack.  

During an April 2009 VA examination with regard to fibromyalgia, an issue not before the Board at present, the Veteran reported that he did not have any medical problems prior to his 2003-04 deployment to Iraq.  He reported that he was injured during an IED explosion and suffered an injury to his neck and he presently had neck pain as well as pain all over his body.  

The reported in-service injury and symptoms are sufficient for the Board to find that the in-service element of a service connection claim is met as to the left shoulder and cervical spine.  

Documented in the June 2012 examination report is the examiner's diagnosis of impingement syndrome of the left shoulder as of 2010.  Most of his medical opinion consists of defining impingement syndrome.  That opinion was as follows:  

Mild impingement syndrome.  This is a multifactorial condition relating both to degenerative changes within the subacromial space and impingement of the rotator cuff.  While it is possible he aggravated this while in the service it is unlikely that it would persist for such an extended period of time.  

The Board finds the April 2007 treatment records and the Veteran's description of his in-service injury and symptoms highly probative.  The records refer to probable remote injury of C1 and the May 2008 MRI shows some pathology of the adjoining vertebra.  Similarly, the x-ray study of his left shoulder showed pathology - the degenerative changes.  Additionally, the examiner has diagnosed impingement syndrome.  This coupled with the Veteran's report of pain is sufficient for the Board to find that the Veteran has a present disability of the left shoulder and a present disability of his cervical spine and the present disability element of his service connection claim is met with regard to the left shoulder disability and the cervical spine disability.  

As to the nexus element for the left shoulder disability, the question is not whether the Veteran aggravated his left shoulder impingement syndrome during service; there is no indication that he had impingement syndrome prior to his 2003-04 period of service or his injury in falling from the truck.  The Board finds the examiner's reference to aggravation during service to be evidence that the impingement syndrome / degenerative changes he has now had onset during service.  There is no rationale for the examiner's statement that it is unlikely that the aggravation would have persisted.  However, his explanation of impingement syndrome including degenerative changes, the x-ray evidence of degenerative changes, and the inclusion VA's rating criteria for degenerative joint conditions leads the Board to the conclusion that not all degenerative changes fail to persist over an extended period of time. The examiner's description of impingement syndrome as a multifactorial condition leads the Board to the conclusion that the condition is not a complex one and is subject to lay evidence opinion.  For these reasons the Board concludes that the nexus element is met for this claim.  Therefore, the appeal must be granted with regard to entitlement to service connection for a left shoulder disorder.  

As to the nexus element with regard to the cervical strain diagnosed by the examiner, the opinion was as follows:  

While he was treated for rhomboid strain and periscapular strain in the service it would be unlikely that these would continue to be the cause of his current condition as cervical strain should resolve with time.  

The Board has weighed this opinion against the Veteran's reports.  The examiner's explanation as to why it is unlikely that his current cervical strain is not related to service is tied to different in-service strains, the rhomboid strain and periscapular strain.  That explanation is supported only by conclusory reasoning that a cervical strain should resolve with time.  Such reasoning is afforded no probative weight given that the rating schedule contemplates cervical strain that does not resolve as indicated by the inclusion of Diagnostic Code 5237, for cervical strain, found at 38 C.F.R. § 4.71a.  Furthermore, the in-service reports of pain in the area and findings regarding strain are in records dated in March 2003 and the most probative evidence of record refers to the IED encounter as occurring in July 2003.  Therefore, reference to those earlier reports is not particularly probative of any fact at issue.  

The Veteran is competent to report his neck symptoms and when they have occurred.  Under the facts of this case, the Board does not find cervical strain to be such a complex condition as to fall outside of the realm of knowledge of a layperson.  As between his reports and the examiner's opinion, the Board finds the Veteran's reports more probative.  As such, the Board concludes that the nexus element is met and service connection for a cervical spine disorder, diagnosed as strain, must be granted.  


II.C.  Service Connection - Hiatal Hernia

In his June 2007 claim, the Veteran referred to his disability as "throat problems" with onset in 2007 and treatment by VA.  A June 2007 VA otolaryngology consult note documents the Veteran's report that he has suffered from dysphagia since he was struck in the throat in an altercation with a fellow soldier during service four years earlier.  

Service treatment records document that the Veteran sought treatment in February 1988 for a sore throat, dysphagia, edema of the uvula, and soreness in the area occurring over a two year period.  Examination revealed a red uvula approximately four and one-half centimeters long with an assessment to rule out anomalous uvula and a plan for an ear, nose, and throat (ENT) consult.  In a February 1988 ENT clinic report, the medical professional stated that he had an elongated uvula but the impression was that it was doubted that the etiology of the dysphagia was secondary to the uvula.  In February 1988 he complained of a sore throat, dysphagia, and edema of the uvula.  

The February and September 1996 reports of medical history includes the Veteran's endorsement that he had never had ear, nose, or throat trouble or frequent indigestion or heartburn.  

A sick slip from August 2003 documents the Veteran's report of being struck in the throat in an altercation with another serviceman and complaints of pain when swallowing and talking.  The larynx was tender to touch.  Following examination, the clinician stated that the Veteran did not have breathing difficulty or dysphagia.  The clinician noted that he had an elongated uvula and could receive treatment for the uvula when he returned to the United States.  July 2004 notes document that he complained of long lasting upper respiratory symptoms.  Diagnosis was allergic rhinopharyngitis with secondary bronchitis.  There is no mention of the uvula.  

The earliest records of VA treatment of the Veteran are from February 2007.  At that time he reported that he had been hospitalized once for a medical problem and that he had no chronic medical problems that interfered with his life.  He also reported that he had part of his uvula removed while in Iraq.  

In April 2007, he underwent a history and physical (H&P) examination at a VA domiciliary.  He reported pain of his knees and the only current medical problem listed is right knee arthralgia.  Past surgical history is listed as right knee arthroscopy in 1990.  He reported that he controlled gastroesophageal reflux with over the counter medications.  Physical examination of his mouth revealed a normal pharynx and no lesions or masses.  Assessment included gastroesophageal reflux disease (GERD) but did not mention the uvula.  

July 2007 notes include an impression of dysphagia, GERD / laryngopharyngeal reflux (LPR).  These notes also refer to a past uvulectomy to treat an elongated uvula.  A November 2008 gastrointestinal consult documents the Veteran's report that he has frequent heartburn.  A barium swallow was conducted in August 2007.  This showed a small hiatal hernia, positional reflux of the inlet with poor clearance, and cricopharyngeal spasm.  It was noted that his uvula was midline.

There is also a September 2007 ENT note documenting that the reason for the visit was follow up after being seen for dysphagia and throat pain.  It noted that the Veteran's report that he had been hit in the throat while in the military and had a uvulectomy.  He complained of symptoms involving the posterior oropharynx and food reflux.  Physical examination included that he was status post uvulectomy.  Noted was the impression from the esophagram of small hiatal hernia.  December 2007 treatment notes include an assessment of dysphagia of uncertain etiology.  A July 2007 otolaryngology note documented the Veteran's report of an uvulectomy in 2004 due to a uvula that was too long and was choking him.  

VA afforded the Veteran a relevant examination in June 2012.  The examiner stated that the diagnosis was hiatal hernia with a date of 2004, and provided the following opinion:

This pt has a hiatal hernia which was diagnosed in 2007 on esophagram.  His throat problems included an elongated/anomalous uvula noted in 1988 but not thought to be the cause of dysphagia.  His uvulectomy in 2003 essentially removed excessive uvula tissue, doubt his uvulectomy in 2003 had any relationship to minor blunt trauma in 2003.  ENT exam, esophagram reveals no cause for throat problem / dysphagia / odynophagia.  

The preponderance of evidence shows that the Veteran has suffered from GERD and dysphagia and has had a hiatal hernia during the course of his claim and appeal.  The Board thus concludes that the first element of a service connection claim is met.  

As to the second element, the Veteran repeatedly reported dysphagia during his active service.  Although there is no report of the uvulectomy in the service treatment records, he reported the uvulectomy in the context of his first visit to VA for treatment in February 2007 and the recommendation during service was for removal of the excessive tissue.  This is sufficient evidence for the Board to conclude that the in-service element of a service connection claim is met.  

Evidence with regard to the nexus element is both favorable and unfavorable to his claim.  The favorable evidence is the Veteran's report that he has had what he describes as problems with his throat since service and his reports are reasonably interpreted as of observable symptoms that are similar now to what he experienced during service.  Also of importance is although the Veteran seeks to connect his symptoms to the uvula abnormality, it is noted that the clinicians were doubtful as to whether or not there was a connection.  That doubt though is not expressed in a manner that leads the Board to the conclusion that there is no connection.  There was enough concern as to the uvula during service that treatment for the excess tissue was recommended and apparently the service department provided the treatment.

More importantly from the Board's perspective is that the June 2012 VA opinion that the dysphagia was not due to the uvula is merely a repetition of what is found in the service treatment note, does not include additional rationale, and the Board therefore affords it no weight greater than or in addition to what is assigned to the in-service report.  The extent of the rest of the opinion is that no cause was revealed for the throat problem, dysphagia / odynophagia.  The opinion is not a negative nexus opinion, but rather an opinion that the examiner could not determine the cause of the Veteran's disability.  Similarly, the opinion that the blunt trauma did not necessitate the uvulectomy is not probative of whether the conditions that he has now are related to the conditions that he had during service.  

Based on this evidence, the Board is left with a record that clearly does not preponderate against his claim.  While it is not clear that the evidence preponderates in favor of his claim, the evidentiary standard is that if the evidence approximately evenly balanced, as in this case, then the claim is to be granted.  Because the evidence is in equipoise as to the nexus element, the appeal as to entitlement to service connection for hiatal hernia must be granted.  


ORDER

Service connection for bilateral pes planus, bilateral hallux valgus, and bilateral metatarsalgia is granted.  

Service connection for hiatal hernia is granted.  

Service connection for a left shoulder impingement syndrome is granted.

Service connection for cervical strain is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


